UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SYLVESTER KELLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:06-cr-00297-CMH-3)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester Kelly, Appellant Pro Se.       Lawrence Joseph Leiser,
Karen Ledbetter Taylor, Assistant United States Attorneys,
Dennis Michael Fitzpatrick, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sylvester       Kelly    appeals      the       district   court’s    order

denying    his    motion      to   reconsider          the   court’s    earlier    order

ruling     on    his   18    U.S.C.    § 3582(c)(2)            (2006)   motion    for   a

reduction in sentence.             We have reviewed the record and find no

reversible error.           Accordingly, we affirm.             See United States v.

Goodwyn,    596    F.3d     233,   234-46       (4th    Cir.    2010)   (holding    that

district court lacked authority to grant defendant’s motion to

reconsider, filed eight months after the district court’s order

ruling on original           § 3582(c)(2) motion).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                            2